Citation Nr: 1220271	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  05-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected muscle strain of the back with low back pain, rated as 10 percent disabling prior to August 14, 2007, and rated as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1987 to January 1991.

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2008, the Board denied the Veteran's appeal for an increased evaluation for lumbar strain disability.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2009, the parties filed a Joint Motion requesting that the Court vacate the Board's April 2008 decision.  That same month, July 2009, he Court issued an Order vacating the April 2008 Board decision.  In December 2009, in September 2010, and in September 2011, the Board Remanded the appeal for additional development.  

The Board notes that the description of the service-connected disability has varied during the many communications and Remands addressing the claim on appeal.  The disability for which service connection has been granted, as characterized by the agency of original jurisdiction, is accurately stated as listed on the title page of this Remand.  

In March 2008, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge as to the disability addressed in this decision.  38 U.S.C.A. § 7102(b) (West 2002).  The Board notes that the Veteran had also requested a personal hearing before the RO regarding this claim, in an attachment to her June 2006 substantive appeal, and withdrew the request for the personal hearing before the RO in July 2007.  

A claim of entitlement to service connection for depression and anxiety to include as secondary to service-connected disabilities and a claim of entitlement to an increased disability rating for service-connected right carpal tunnel neuropathy, currently rated as 10 percent disabling, are addressed in a separate decision by the Board.  The Veteran did not testify before the undersigned about the claims addressed in the separate decision.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a statement dated in April 2007, the Veteran indicated that she was seeking assignment of a compensable evaluation for service-connected muscle strain of the back with low back pain prior to May 23, 2003, the date on which VA received the claim for an increased rating which remains at issue in this appeal.  As the rating has been continuously at issue, the effective date assigned for the increased rating has not become final.  This contention is REFFERED to the agency of original jurisdiction for any action required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the issuance of the July 2009 Court Order which incorporated the Joint Motion for Partial Remand, voluminous evidence has been added to the claims file.  However, the medical evidence, although relevant, does not address the questions raised in 2009 before the Court with the specificity sufficient to support completion of adjudication.  This case unfortunately illustrates the complexities which arise when regulations change during the course of an appeal and when a Veteran has complex medical conditions which change over time.  In particular, the evidence primarily reflects that the Veteran has several current disorders of the spine and muscles of the back, but does not provide evidence as to the claimed relationship between these disorders and the service-connected disability and the current severity of the service-connected muscle strain disability.  

The Veteran's testimony before the Board in 2008, and her arguments before the Court in 2009, raise a contention that she has intervertebral disc syndrome as a result of or aggravated by her service-connected muscle strain of the back with low back pain.  This claim must be adjudicated in order to evaluate the service-connected back strain disability.  Issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the appellate issue must be deferred until the intertwined claim has been adjudicated.  

The claim for service connection for intervertebral disc syndrome based on aggravation was raised in 2008 and after.  Since October 2006, the regulation governing service connection based on aggravation requires evaluation of the baseline level of severity prior to aggravation, the current level of severity, and a determination of the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b)(2011); also see 71 Fed. Reg. 52,744 (2006).

In 2009, the Veteran, through her counsel, pointed out that no examiner had provided an opinion as to the cause of the abnormalities in the Veteran's deep tendon reflexes noted in 2003 and 2007 VA examinations (deep tendon reflexes of 1+ at the patella and none at the Achilles in March 2003, and 1+ (hypoactive) in 2007.  VA is precluded from attributing those abnormalities to a disorder for which service connection is not in effect in the absence of medical opinion addressing the question.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Further development of the medical evidence is required.  

In a May 2009 communication, the Veteran discusses back pain resulting from a 2005 surgical procedure in which part of a muscle in the back (latissimus dorsi) was used for reconstruction of the right breast.  The Veteran's intent for this discussion is unclear.  The agency of original jurisdiction (AOJ) should clarify with the Veteran whether she is seeking service connection for injury to the latissimus dorsi.  She may be contending that her service-connected back strain disability aggravates the residuals of the surgery.  If so, the claim for service connection should be adjudicated under all theories of service connection, including on the basis of aggravation.  38 C.F.R. § 3.310(b)(2011).

The criteria governing evaluation of disability due to limitation of motion of the lumbar spine and evaluation of lumbosacral strain changed in 2003, just a few months after the Veteran submitted her claim.  The criteria in effect when the Veteran submitted her claim must be applied to the portion of the appeal prior to the effective date of the revised regulations.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011).  Both the prior regulations and the current regulation, whichever is more favorable to the Veteran, are applicable to the remainder of the appeal period.  Id.  For this reason, VA must obtain medical opinion which addresses both sets of criteria, for the period of the appeal from September 26, 2003, to the present.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011) with 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to Sept. 26, 2003).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to clarify whether she is seeking service connection for injury to the latissimus dorsi muscle, and should be asked to more specifically identify any other claim she intended to make in her May 2009 communication.  Send a copy of the May 2009 statement to the Veteran for reference.  (The statement is currently located in Vol. 1 of two volumes of temporary files associated with the claims files).

2.  After the Veteran clarifies the intent of the May 2009 communication, and is afforded an opportunity to identify any other claims for service connection which may be intertwined with the issue on appeal, the AOJ should issue notice addressing each identified claim that is inextricably intertwined with the issue on appeal.  The notice should comply with VA's duties to claimants as set forth in the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100-5103A, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011).  The notice should address the claim for service connection for intervertebral disc syndrome as secondary to or aggravated by service-connected muscle strain of the back with low back pain, in addition to the claim or claims identified as raised in the May 2009 statement.  

3.  Development as necessary should be conducted and each claim which may be intertwined with the issue on appeal should be adjudicated.  

4.  After all intertwined claims which may affect the outcome of the claim for an increased rating for muscle strain of the back with low back pain have been adjudicated, the VA examination of the muscles of the back and spine as necessary to identify each manifestation of service-connected muscle strain of the back with low back pain should be conducted.
	The AOJ must provide the examiner with a list of all disabilities for which service connection has been granted since December 2011 (the date of the last rating decision associated with the claims file).  
	The claims folder and a copy of this Remand should be made available to each examiner for review in connection with any examination.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file or Virtual (electronic) file and discussed in the examination report.  
	
The examiner should be advised of the following:
* By a rating decision issued in March 1991, the Veteran was granted service connection for:  muscle strain of the back with low back pain.  The Veteran is seeking a higher rating for this disability.  
* At the time of this Remand, service connection was also in effect for a ganglion cyst, right wrist, for right carpal tunnel neuropathy, and for degenerative joint disease of the right wrist.  
* The RO/AOJ should provide you with a list of any disabilities for which service connection was granted after the Board issued this Remand.
* The rating criteria used to evaluate muscle strain of the back with low back pain changed on September 26, 2003.  

The examiner should review the Veteran's records from May 2002 to the present, including reports of VA examinations conducted in 2003, 2004, 2005, 2007, and 2010, the Veteran's testimony at a March 2008 hearing before the Board, and the Veteran's lay statements, including statements dated in May 2009, October 2009, and any statements submitted during the course of this Remand.  Then, the examiner should respond to the following:  

A.  Current disability due to muscle strain of the back:  
(i)  Describe the Veteran's motion of the thoracolumbar spine (flexion, extension, lateral motion).  At what point during the range of motion does the Veteran's pain begin?  At what point is the Veteran's motion limited by pain?  Describe functional impairment, such as excess fatigue (fatigability), weakness, and incoordination, due to muscle strain of the back with low back pain.  Describe the extent to which pain limits the Veteran's ability to perform the normal working movements of the back with normal excursion, strength, speed, coordination, endurance.  
(ii)  What is the frequency of incapacitating episodes (symptoms requiring bedrest) due to service-connected muscle strain of the back with low back pain?  What is the frequency of incapacitating episodes (symptoms requiring bedrest) due to a disorder other than service-connected muscle strain of the back with low back pain.  Explain how you determined the frequency of incapacitation due to service-connected muscle strain of the back with low back pain. 
(iii)  Does the Veteran's service-connected muscle strain of the back with low back pain currently result in muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a standing position, listing of the spine, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space? 
(iv)  Does the Veteran manifest neurologic abnormality due to muscle strain of the back with low back pain?  If so, describe the abnormalities due to the muscle strain of the back with low back pain.  If the Veteran manifests neurologic abnormalities due to a disorder other than muscle strain of the back with low back pain, please identify the disorder(s) causing neurologic abnormality.  Explain how neurologic abnormalities due to the service-connected muscle strain may be distinguished from neurologic abnormalities due to disorders other than muscle strain of the back with low back pain.
(v)  How does the Veteran's service-connected muscle strain of the back with low back pain affect her ability to work?
(vi)  When did the current level of severity of muscle strain of the back with low back pain begin (have its onset)?  

B.  Severity of disability due to muscle strain of the back with low back pain in May 2003:  
(i)  What were the manifestations of muscle strain of the back with low back pain in May 2003?  Describe the information known regarding limitation of motion, functional impairment (fatigability of the back, weakness, and incoordination), and the extent to which pain due to service-connected muscle strain of the back limited the Veteran's ability to perform the normal working movements of the back with normal excursion, strength, speed, coordination, endurance.  
(ii)  In May 2003, did the Veteran's service-connected muscle strain of the back with low back pain cause:  muscle spasm on extreme forward bending; loss of lateral spine motion in a standing position; listing of the spine; positive Goldthwaite's sign; osteoarthritic changes due to muscle strain of the back with low back pain; or, narrowing or irregularity of joint space due to muscle strain of the back with low back pain?
(iii)  Were there neurologic symptoms of muscle strain of the back with low back pain in May 2003?  
(iv)  In May 2003, did the Veteran have any disorders of the spine and/or muscles of the back other than service-connected muscle strain of the back with low back pain?  If so, please identify any disorder(s) of the spine and/or muscles of the back present in May 2003 other than the service-connected muscle strain of the back with low back pain.  Describe manifestations of any back, spine, or neurologic disorder in May 2003 which were NOT due to the service-connected muscle strain of the back with low back pain.
(v)  When was the level of severity of muscle strain of the back with low back pain which was present in May 2003 reach that severity (have its onset)?
  
C.  Severity on September 26, 2003, or after, of disability due to muscle strain of the back with low back pain:  
(i)  Did the severity of manifestations of muscle strain of the back with low back pain change between May 2003 and September 26, 2003? If so, what manifestations of disability due to muscle strain of the back with low back pain were present on, or after, September 26, 2003, which were not present prior to that time?
(ii)  Did the Veteran have incapacitating episodes (symptoms requiring bedrest) due to muscle strain of the back with low back pain on and after September 26, 2003?  If so, is it possible to determine from the evidence or examination, including statements of the Veteran, the frequency with which the service-connected muscle strain of the back with low back pain resulted in incapacitating episodes after September 26, 2003?  What was the frequency of incapacitating episodes (symptoms requiring bedrest) due to a disorder other than service-connected muscle strain of the back with low back pain?  Explain how you determined the frequency of incapacitation due to service-connected muscle strain of the back with low back pain as compared to incapacitation due to other causes.  Identify the date of onset of any increases in the frequency of incapacitating episodes due to the service-connected muscle strain of the back with low back pain.  
(iii)  Were there neurologic symptoms of muscle strain of the back with low back pain on or after September 26, 2003?  

D.  Severity of disability due to muscle strain of the back with low back pain in May 2010.   The examiner who conducted VA examination in May 2010 did not assign a diagnosis of muscle strain of the back with low back pain.  Was the service-connected disability present at the time of the May 2010 VA examination?  If so, what were the manifestations of muscle strain of the back with low back pain that are documented in that examination report?  Describe manifestations of any back, spine, or neurologic disorder noted in the May 2010 VA examination report which were NOT due to the service-connected muscle strain of the back with low back pain.
	In answering each question, the examiner must comment on the Veteran's lay statements as to symptoms of service-connected muscle strain of the back with low back pain and lay statements regarding onset of increases in severity of disability due to service-connected muscle strain of the back with low back pain.  

	The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should provide the reasoning underlying the conclusion that it is not possible to provide the requested opinion without speculation.  

5.  After all of the above actions have been completed, readjudicate the Veteran's appeal, considering both schedular and extraschedular criteria.  If the claim is not granted to her satisfaction, issue a supplemental statement of the case, and afford her the appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

